Citation Nr: 0003187	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  93-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case came to the Board of Veterans' Appeals (Board), in 
pertinent part, from an RO decision which denied an increase 
in a 10 percent rating for PTSD with post-traumatic 
headaches; and, following a Board remand, the RO increased 
the rating for this disability to 30 percent.  In a May 1998 
decision, the Board granted an increased rating to 50 percent 
for PTSD, and also granted a separate 50 percent for post-
traumatic headaches.

The veteran then appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 1999 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated to 
the extent that it denied a higher rating than 50 percent for 
PTSD, and that such issue be remanded; in an August 1999 
order, the Court granted the joint motion.  The Board notes 
that the August 1999 Court order recites that the part of the 
Board decision that denied an increased rating in excess of 
50 percent for PTSD "with post-traumatic headaches" was 
being vacated, but it appears that such reference to the 
headaches was inadvertent error, inasmuch as the Board 
decision assigned a separate 50 percent rating for the 
headaches, the separate 50 rating is the maximum rating for 
headaches, the joint motion to the Court only indicates that 
the 50 percent rating for PTSD (not the 50 percent rating for 
headaches) was in dispute, and a February 2000 letter from 
the veteran's attorney indicates that only the PTSD rating 
remains on appeal.  Thus, the Board finds the only issue 
remaining on appeal is entitlement to a higher rating for 
PTSD.

In the February 2000 letter to the Board, the veteran's 
attorney related that in November 1998, subsequent to the May 
1998 Board decision, the RO increased the PTSD rating to 70 
percent, effective in June 1998.  The two volumes of the 
veteran's claims folder, which are currently before the 
Board, do not refer to this, but it is possible that the RO 
did such rating action using a back-up folder while the case 
was before the Court.

[The Board also notes that the 1998 Board decision denied 
service connection for a seizure disorder and hypertension, 
but those issues were dismissed by the 1999 joint motion and 
Court order, and such issues are no longer on appeal.]

REMAND

The Board finds that further development of the evidence is 
warranted on the issue of entitlement to a higher rating for 
PTSD.  As noted above, the May 1998 Board decision increased 
the PTSD rating to 50 percent, and in a February 2000 letter 
the veteran's attorney relates that a subsequent RO decision 
increased the PTSD rating to 70 percent.  The attorney 
requests that the case be remanded for RO review of the 
effective date for the reported 70 percent rating for PTSD.  
The RO should associate with the veteran's claim file all 
records in its possession concerning the claim, including 
records of rating actions after the Board's decision.

In the judgment of the Board, given the length of time since 
the last VA psychiatric examination (including delay inherent 
in the appeal to the Court), and allegations of a worsened 
condition, a current VA psychiatric examination is warranted.  
All recent records of treatment for the condition should also 
be obtained.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly the case is remanded to the RO for the following 
action:

1.  The RO should obtain, and associate 
with the claims file, all the records in 
its possession concerning the veteran's 
claim for an increased rating for PTSD.  
(The May 1998 Board decision increased 
the PTSD rating to 50 percent, and 
records concerning a reported subsequent 
RO decision which increased the rating to 
70 percent are not currently associated 
with the claims folder.)

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment and examination 
since 1997.  The RO should then obtain 
copies of the related medical records.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor.  All findings 
necessary for rating the disability 
should be reported in detail.  

4.  The RO should then review the claim 
for an increased rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




